Per Curiam,
The principal question raised by this appeal is presented most distinctly by the first assignment of error. The defendants’ counsel by their sixth point had asked the court to instruct the jury that the presumption of negligence arising from the happening of an injurious accident to the vehicle employed for the ■carriage of passengers resulting in injury to a passenger is successfully rebutted by proof that the track was in good order and repair, the car in perfect repair, and the management and operation careful and skillful. The learned judge did not in so many words affirm or deny the doctrine of the point, but he told the jury that the question as to whether the presumption of negligence had been successfully rebutted or not was for them to determine. This, while not a categorical answer, submitted the question to the jury as one of fact. The question was for the jury: Sullivan v. Phila. & Reading R. R. Co., 30 Pa. 234, and no injustice was done by the form of the answer. We see nothing in the record to require us to interfere with this judgment, and it accordingly is affirmed.